NO. 12-21-00209-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

BENITO HINOJOSA,                                          §   APPEAL FROM THE 3RD
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Pursuant to a plea agreement, Benito Hinojosa pleaded “guilty” to evading arrest or
detention with a motor vehicle and the trial court sentenced him to seven years in prison.
Appellant appealed.
         The clerk’s record has been filed and the trial court’s certification states that this is a plea
bargain case and Appellant has no right of appeal, and Appellant waived the right of appeal. The
certification is signed by Appellant and his counsel. See TEX. R. APP. P. 25.2(d). And as part of
the plea agreement, Appellant signed a waiver of appeal.
         When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record, the trial court’s certification appears to accurately state that Appellant
waived his right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate). Because the trial court did not grant Appellant the right to appeal his conviction, we
dismiss the appeal.
Opinion delivered February 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 9, 2022


                                         NO. 12-21-00209-CR


                                       BENITO HINOJOSA,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. CR21-0016-3)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.